UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported:May 19, 2010 AMR CORPORATION_ (Exact name of registrant as specified in its charter) Delaware1-840075-1825172_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of AMR Corporation (the “Company”) was held on May 19, 2010. The final results of the voting for each matter submitted to a vote of stockholders at the meeting are as follows: 1. Stockholders elected all of the Company’s 13 nominees for Director for one-year terms by the vote shown below: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes Gerard J. Arpey 0 John W. Bachmann 0 David L. Boren 0 Armando M. Codina 0 Rajat K. Gupta 0 Alberto Ibargüen 0 Ann M. Korologos 0 Michael A. Miles 0 Philip J. Purcell 0 Ray M. Robinson 0 Judith Rodin 0 Matthew K. Rose 0 Roger T. Staubach 0 2. Stockholders ratified the Audit Committee’s decision to retain Ernst & Young LLP as independent auditors for the Company for the 2010 fiscal year. Votes For Votes Against Abstentions Broker Non-Votes 0 3. Stockholders rejected a proposal to allow cumulative voting in election of outside directors.The proposal was submitted by Mrs. Evelyn Y. Davis. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:May 25, 2010
